       Case 2:21-cv-01274-GMS Document 5 Filed 07/27/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ryan Ippolito,                                    No. CV-21-01274-PHX-GMS
10                  Plaintiff,                         ORDER/NOTICE PURSUANT TO
                                                       FED. R. CIV. P. 4(m)
11   v.
12   Allstate Security Patrol LLC, et al.,
13                  Defendants.
14
15
16          The Federal Rules of Civil Procedure and the Local Rules of Civil Procedure apply
17   to all proceedings in this case. Pursuant to Rule 4(m) of the Federal Rules of Civil
18   Procedure, you must serve each Defendant in your case with the Summons and Complaint
19   within 90 days from the date the Complaint is filed, unless you obtain a waiver of service
20   pursuant to the requirements of Fed. R. Civ. P. 4(d). If, for good reason, you cannot serve
21   your Summons and Complaint on a Defendant within 90 days, you may, prior to the
22   expiration of the 90-day period, file with the Court a request for an extension of time in
23   which to serve your Summons and Complaint. In that request, you should set forth the
24   reason why you have not accomplished service and request a specific short period of time
25   in which to accomplish such service on any Defendant. If the Court believes your reason
26   constitutes “good cause” it will authorize a brief additional period in which you can then
27   serve the Defendant.
28          If you do not obtain an extension and any Defendant named in your Complaint is
       Case 2:21-cv-01274-GMS Document 5 Filed 07/27/21 Page 2 of 2



 1   not served within 90 days, the Court is obliged, after notice to you, to dismiss the Complaint
 2   without prejudice (meaning that your Complaint is dismissed but you may refile the
 3   Complaint in a new action if you wish to do so).
 4          The way that the Court knows that you have served the Defendant is that, the person
 5   who serves the Defendant with the Summons and Complaint is required, according to the
 6   rules, to file an affidavit with the Court which proves that the Defendant was served in
 7   compliance with Fed. R. Civ. P. 4(l). Therefore, you need to be sure that, prior to 90 days
 8   from the date on which you filed your Complaint, whoever serves the Summons and
 9   Complaint on each Defendant files an affidavit with this Court demonstrating that they
10   accomplished proper service.
11
12           THIS CONSTITUTES YOUR NOTICE UNDER RULE 4(m) THAT
             IF YOU HAVE NOT APPROPRIATELY SERVED ANY
13           DEFENDANT WITHIN 90 DAYS FROM THE FILING OF YOUR
             COMPLAINT THAT DEFENDANT WILL BE DISMISSED
14
             WITHOUT PREJUDICE FROM YOUR LAWSUIT.
15
16          IT IS HEREBY ORDERED directing the Clerk of Court to terminate any or all
17   Defendants in this matter, without further notice, that have not been served within the time
18   required by Fed. R. Civ. P. 4(m) on October 22, 2021.
19          Dated this 26th day of July, 2021.
20
21
22
23
24
25
26
27
28


                                                 -2-
